                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:11-CR-96
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
MICHAEL STRAUSBAUGH (1),                   :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 21st day of May, 2019, upon consideration of the motion

(Doc. 212) to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255, as

supplemented, by defendant Michael Strausbaugh (“Strausbaugh”), and for the

reasons set forth in the accompanying memorandum, it is hereby ORDERED that:

      1.     Strausbaugh’s motion (Doc. 212) to vacate, set aside, or correct
             sentence under 28 U.S.C. § 2255, as supplemented, is DENIED in its
             entirety.

      2.     A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:15-cv-01869.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
